DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 07/19/21 is acknowledged. 

Status of Claims
Claims 1-3, 5, 7-8, 12, 14 and 16-27 are pending. 
Claims 20-27 are withdrawn pursuant to the Restriction Requirement issued on 1/19/21 and the Response thereto filed on 7/19/21.
Claims 1-3, 5, 7-8, 12, 14 and 16-19 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/691,457, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Subject matter in the nonprovisional corresponding to Figs. 5A and 5B and the description thereof in the specification (pp. 40-42) (pertaining to a directed graph, traversing the same, detecting/confirming absence of a cycle therein to test integrity, and details relating thereto), is not found in the provisional application. Accordingly, claims 1-3, 5, 7-8, 12, 14 and 16-19 are not entitled to the benefit of Provisional Application No. 62/691,457. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
- Figs. 3A-3I do not include any of the reference character(s) mentioned in the description of those figures set forth in the specification (pp. 32-33).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or, where applicable, amendment to the specification, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be 

Specification
The disclosure is objected to because of the following informalities: 
- Page 44, line 9, refers to "FIGS. 8A-8E" but the accompanying description refers to Figs. 8A-8F. 
- Pages 12 and 13 state that Figs. 7A-7F depict a "rejection" and Figs. 8A-8F refer to an "acceptance" but in fact the description of Figs. 7A-7F describes an "acceptance" and the description of Figs. 8A-8F describes a "rejection."
Appropriate correction is required.

Examiner's Comments
Applicant's Admitted Prior Art
The specification describes subject matter that is deemed admitted prior art, such as:
p. 19, # 23, "The concealment of one's account balance from is a generally accepted best practice among traders, to avoid the risk of loss from digital assaults such as hacking, phishing, or other attempts at theft. Conversely, there are many examples of traders on online platforms and conventional social media who share the relative amount of gains realized, i.e. the percentage profit per trade or the percentage profit of an overall portfolio." (Emphasis added)

Non-Functional Descriptive Material
Claim 19 recites:
"displaying an alert message … informing the termination of the relationship."  
These limitations describe content of the alert message. However, as this content ("informing the termination of the relationship") is not processed or used to carry out any functionality that specifically depends on it, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability. MPEP § 2111.05; In re Ngai 70 USPQ2d 1862 (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983)).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-8, 12, 14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claim 1 is directed to a method for "facilitating community-based electronic trading on a hybrid social and trading platform."
Claim 1 is directed to the abstract idea of "generating a directed graph and testing integrity by detecting or confirming the absence of a cycle in the directed graph" (note that the directed graph comprises nodes representing users (leaders and followers) and links/connections linking/connecting the nodes and representing follower-leader relationships, which are used to facilitate social/copy trading) (see published specification, paragraphs 0182-0183), which is grouped under mathematical 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "platform," "processor," "allocating in memory a node structure," and "directed links" (between node structures) represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of generating a directed graph and testing integrity by detecting or confirming the absence of a 
Hence, claim 1 is not patent eligible.
Dependent claims 2, 3, 5, 7-8, 12, 14 and 16-19 describe additional operations of or related to the abstract idea (claims 2, 3, 5, 7-8, 12, 14 and 16-19), generic computer elements (claims 5, 8, 12, 19), and/or attributes of the users (claims 8, 18). Thus, the dependent claims further describe the abstract 

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5, 7-8, 12, 14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 1 recites "allocating in memory a node structure for each platform user;" and "for each leader, providing one or more directed links from the node structure of that leader to respective one or more node structures corresponding to one or more direct followers of that leader," but the specification does not provide details on what these actions comprise or how they are performed. For example, the published specification at 0011, 0023, 0025 repeats the indicated claim language verbatim or approximately verbatim, and at 0179, 0181 states: 
"The leader-follower relationships can be established on a 

"… the hybrid platform continually maintains and updates a graph, …, for each asset, representing the leader-follower relationships for that asset. … Any time a platform user establishes a new leader-follower relationship with another user, or terminates an existing relationship, the hybrid platform adds to the applicable graph(s) (as needed) or removes from such graph(s) one or more nodes corresponding to the users involved in the new or terminated relationship. In general, a node needs to be inserted for a user only if the user has no prior designation as a leader or as a follower. A new leader-follower relationship is represented by a directed link from the node for the user designated leader to the node for the user designated follower." (0181)

However, the specification is not seen to provide any elaboration as to what these claimed operations ("allocating …"; "for each leader, providing …") constitute or any explanation as to how these claimed operations are performed.
Claim 17
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 2, 3, 5, 7-8, 12, 14 and 16-19 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Assia et al. (U.S. Patent Application Publication No. 2021/0082045 A1), hereafter Assia, in view of Giles (U.S. Patent Application Publication No. 2013/0268423 A1), and further in view of Gleicher et al. (U.S. Patent Application Publication No. 2012/0011118 A1), hereafter Gleicher.

Regarding Claim 1
Assia teaches:
for a first asset, designating one or more platform users as leaders and, for each leader, designating one or more platform users as direct followers of that leader; (Figs. 7 and 8, 0069, 0074, 0085, 0086, 0115, 0116, 0118, 0119)
allocating in memory a node structure for each platform user; and (0009, 0072, 0076, 0079, 0085-0087)
for each leader, providing one or more directed links from the node structure of that leader to respective one or more node structures corresponding to one or more direct followers of that leader; and (0086, 0120)
Assia, Detailed Description, teaches registering users on a computer or trading platform, which involves creating permanent records of a user, i.e., a user account ("platform account"), see, e.g., 0074, 0085-0086, 0076-0077, 0084. Assia further teaches linking the platform to a trading exchange in order to execute trades requested by a user, implying use of a user's account on the trading exchange ("exchange account") in order to execute the trades, see, e.g., 0078, 0081, 0106-0109, and consequently implying linking a user's platform account with a user's exchange account. However, Assia does not explicitly mention a user's exchange account. Nonetheless, Giles teaches:
establishing, for each platform user, one or more links between a platform account (e.g., user's profile, 0034) and one or more exchange accounts (e.g., user's trading account,  of that platform user; (0010, 0021, 0023, 0026, 0027, 0034, 0035, 0038, Figs. 4, 5)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading using a platform to execute trades of registered platform users on a trading exchange, by incorporating therein Giles's teachings pertaining to linking a user's platform account and a user's exchange account, in order to implement Assia's copy trading as described here, as Giles spells out in explicit terms certain implied implementation details of Assia's systems and methods, see Assia 0074, 0085-0086, 0076-0077, 0084, 0078, 0081, 0106-0109, Giles 0010, 0021, 0023, 0026, 0027, 0034, 0035, 0038, Figs. 4, 5. Thus, too, the instant combination is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
Assia does not explicitly disclose but Gleicher teaches:
generating by a processor, for integrity checking, a directed graph, generation of the graph comprising: (0022-0025)
testing integrity by the processor by either detecting or confirming absence of a cycle in the directed graph. (0207, 0227-0234)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed 

Regarding Claim 2
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 as set forth above. Assia further teaches:
performing by the processor the steps of: detecting an action performed by a first leader with respect to the first asset; 
… identifying one or more followers of the first leader, the one or more followers comprising at least each direct follower of the first leader; (Abstract, Figs. 3 and 4A-4C, 300, Fig. 6, 506, 0009, 0091, 0095, 0107)
generating a respective action copy for each of the identified one or more followers; (0014, 0089-0100)
selecting a set of eligible followers from the identified one or more followers according to the respective action copy; (0092, 0095, 0108, Figs. 3 and 4A-4C, 302, Fig. 6, 602)
selecting a subset of eligible followers from the set of eligible followers; and (0092, 0095, 0108, Figs. 3 and 4A-4C, 302)
executing, for each eligible follower from the subset of eligible followers, the respective action copy by transmitting a respective trading order to a respective exchange using a link between the platform … and an exchange …. (Abstract, Figs. 3 and 4A-4C, 303, Fig. 6, 603, 0009, 0072-0074, 0076-0081, 0089, 0093, 0095, 0106, 0109)
Gleicher further teaches:
recursively traversing the directed graph … (0207, 0227-0234)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed 
Assia, Detailed Description, teaches registering users on a computer or trading platform, which involves creating permanent records of a user, i.e., a user account ("platform account"), see, e.g., 0074, 0085-0086, 0076-0077, 0084. Assia further teaches linking the platform to a trading exchange in order to 
… account of that eligible follower … account of that eligible follower. (0010, 0021, 0023, 0026, 0027, 0034, 0035, 0038, Figs. 4, 5)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading using a platform to execute trades of registered platform users on a trading exchange, by incorporating therein Giles's teachings pertaining to linking a user's platform account and a user's exchange account and using that link to execute a user's requested trades, in order to implement Assia's copy trading as described here, as Giles spells out in explicit terms certain implied implementation details of Assia's systems and methods, see Assia 0074, 0085-0086, 0076-0077, 0084, 0078, 

Regarding Claim 3
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Giles further teaches:
wherein selecting the subset of eligible followers comprises selecting each eligible follower from the set of eligible followers that has a respective user property auto-execute. (0012, 0021, 0023-0024, 0039)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading, by incorporating therein Giles's teachings of automatic and manual (confirm) options, because this provides greater flexibility, enabling the copy trader, on the one hand, to perform a copy trade automatically and hence instantaneously and thus to get better execution prices and, on the other hand, to perform a copied trade manually (requiring user confirmation prior to execution) and hence to retain greater control over his/her trades, see Giles, citations indicated above, FCA ("Copy 

Regarding Claim 5 
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Giles further teaches:
wherein selecting the subset of eligible followers comprises: for each eligible follower from the set of eligible followers that has a respective user property confirm-execute, displaying, in a display panel of that follower: (i) the respective action copy and (ii) a respective user interface (UI) for confirming or rejecting the respective action copy; receiving from each of one or more eligible followers, via the respective UI, a respective confirmation signal; and including in the subset of eligible followers the one or more eligible followers that provided the respective confirmation signals. (0021, 0036-0037, Fig. 7)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading, by incorporating therein Giles's teachings of automatic and manual (confirm) options, because this provides greater flexibility, enabling the copy trader, on the one hand, to perform a copy trade automatically and hence instantaneously and thus to get better execution prices and, on the other hand, to perform a copied trade manually (requiring user confirmation prior to execution) and hence to retain greater control over his/her trades, see Giles, citations indicated above, FCA ("Copy trading"), pp. 2-3. Additionally, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.; e-Toro ("Harness the Wisdom of the Crowds"), pp. 1-2; Doering et al. ("A Primer on Social 

Regarding Claim 14
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Assia further teaches: 
selecting the set of eligible followers from the identified one or more followers according to the respective action copy comprises selecting one or more followers from the identified one or more followers having the respective follower-trade amount available. (Fig. 8, 802, 0119)
Assia 0086 teaches a respective follower-trade amount that is a function of investment amount (as one of predefined copy criteria), but Assia in view of Gleicher does not explicitly teach a percentage. However, Giles further teaches: 
wherein: generating an action copy for each identified follower comprises replicating the action of the first leader for a respective follower-trade amount that is a function of: (i) a percentage of a leader-trade amount of the action of the first leader within a portfolio of the first leader, and (ii) a proportion of a portfolio of that identified follower that is designated to follow the portfolio of a direct leader of which the identified follower is a direct follower; and (Fig. 9, 0031, 0037; note: pursuant to MPEP 2144.04.VI.C. (Rearrangement of Parts), percentage of leader-trade amount is obvious from percentage of follower-trade amount and vice versa, and percentage of trade amount is obvious from percentage of portfolio and vice versa)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading, by incorporating therein Giles's teachings of an amount for copy trading expressed in terms of a percentage, because this is a convenient way to implement copy trading (user is not required to calculate absolute amount for every trade). See e-Toro ("Harness the Wisdom of the Crowds"), pp. 1-2. Additionally, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.; e-Toro ("Harness the Wisdom of the Crowds"), pp. 1-2; Pelster et al. ("About the fear of 

Regarding Claim 18 
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 as set forth above. Assia further teaches:
wherein a particular user is designated as both leader and follower. (0098)

Regarding Claim 19 
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 as set forth above. Assia further teaches:
… identifying a pair of platform users having a leader-follower relationship …; … the leader-follower relationship between the platform users of the pair; and … the platform users of the pair …. (Abstract, Figs. 3 and 4A-4C, 300, Fig. 6, 506, 0009, 0091, 0095, 0107)
Gleicher further teaches:
wherein testing integrity comprises detecting a cycle in the directed graph, the method further comprising: identifying a pair … having a … relationship that caused the cycle; terminating the … relationship between … the pair (e.g., validation error, 0233); and displaying an alert message (e.g., validation error message, 0247, Fig. 7, 710) in respective display panels of …, informing the termination of the relationship. (0022-0025, 0207, 0227-0234, 0247, Fig. 7, 710; note: although 0247, Fig. 7, 710, refers to displaying a validation error message where the validation error is a validation error different from the validation error described in 0233 (detection of a cycle), nonetheless, pursuant to MPEP 2144.04.VI.C. (Rearrangement of Parts), displaying a validation error of the type described in 0233 (detection of a cycle) is deemed obvious from the teaching of displaying the validation error described in 0247, Fig. 7, 710)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading based on a leader-follower relationship (link) taxonomy, by incorporating therein Gleicher's teachings pertaining to generating a directed graph of linked taxonomy elements, testing integrity by detecting cycles therein, and terminating the relationships that caused the cycles, in order to avoid infinite loops, deadlocks, logical inconsistencies, etc., see Gleicher 0207, 0227-0234. It is noted that Assia 0098-0099 teaches a chain of leader-follower relationships or copied trades, e.g., C copies B and B copies A, etc. so that Assia is subject to infinite loops caused by cycles in a directed graph of the users and hence Assia would be well served by the improvement provided .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Assia et al. (U.S. Patent Application Publication No. 2021/0082045 A1), hereafter Assia, in view of Giles (U.S. Patent Application Publication No. 2013/0268423 A1), and further in view of Gleicher et al. (U.S. Patent Application Publication No. 2012/0011118 A1), hereafter Gleicher, and further in view of Newman et al. (U.S. Patent Application Publication No. 2011/0166911 A1), hereafter Newman.

Regarding Claim 7 
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Assia further teaches:
prior to the executing step, … by the processor … a leader-follower relationship was established between the first leader and a particular eligible follower; … a particular eligible follower … the first leader …; … a particular follower followed other actions of the leader; … a particular follower last followed another action of the leader; … a leader-follower relationship between the first leader and a particular follower; … wherein during the executing step each eligible follower is selected in order from the … subset. (Abstract, 0009, 0014, 0069, 0072-0074, 0076-0081, 0085-0100, 0106-0109, 0115, 0116, 0118-0120, Figs. 2 and 4A-4C, 204, Figs. 3 and 4A-4C, 300, 302, 303, Fig. 6, 506, 602, 603, Figs. 7 and 8)
Gleicher further teaches:
… in the directed graph … (0207, 0227-0234)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading based on a leader-follower relationship (link) taxonomy, by incorporating therein Gleicher's teachings pertaining to generating directed graphs of linked taxonomy elements and testing integrity by detecting cycles therein, in order to avoid infinite loops, deadlocks, logical inconsistencies, etc., see Gleicher 0207, 0227-0234. It is noted that Assia 0098-0099 teaches a chain of leader-follower relationships or copied trades, e.g., C copies B and B copies A, etc. so that Assia is subject to infinite loops caused by cycles in a directed graph 
Assia in view of Giles and Gleicher does not explicitly disclose but Newman teaches:
prior to the executing step, ordering by the processor, the subset according to: a time at which a … relationship was established between the … and a …; a degree by which a particular … is separated from the …; a frequency at which a particular … other actions …; a time at which a particular … last … another action … wherein during the executing step each … is selected in order from the ordered subset. (0002-0003, 0020-0022, 0064-0071)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading, by incorporating therein Newman's teachings of providing a high level of service or prioritizing (ordering) service (e.g., expediting transactions, providing better rates, .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Assia et al. (U.S. Patent Application Publication No. 2021/0082045 A1), hereafter Assia, in view of Giles (U.S. Patent Application Publication No. 2013/0268423 A1), and further in view of Gleicher et al. (U.S. Patent Application Publication No. 2012/0011118 A1), hereafter Gleicher, and further in view of Yohai-Giochais (U.S. Patent Application Publication No. 2013/0103564 A1).

Regarding Claim 8 
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Assia in view of Giles and Gleicher does not explicitly disclose but Yohai-Giochais teaches:
wherein a trading metric or a social metric is associated with the first leader, the method further comprising: displaying in display panels of each one of the one or more followers of the first leader the trading metric or the social metric. (Figs. 22-26)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading, by incorporating therein Yohai-Giochais's teachings of associating leaders with a trading metric and displaying this information to followers, in order to provide users (followers) with greater control, improved performance, and improved ability to evaluate risks, see Yohai-Giochais, 0006-0008. Additionally, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 16 
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Assia in view of Giles and Gleicher does not explicitly disclose but Yohai-Giochais teaches:
wherein: generating an action copy for each identified follower comprises replicating the action of the first leader for a respective follower-trade amount that is a function of: (i) a rank of the first leader, (ii) ranks of all leaders the respective follower directly follows, or (iii) ranks of all designated leaders for the asset of interest, a rank of each leader being based on a trading metric or a social metric for that leader. (0101, 0102, Figs. 29 and 30)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading, by incorporating therein Yohai-Giochais's teachings pertaining to a follower-trade amount being a function of a trading rank of a leader, in order to provide users (followers) with greater control, improved performance, and improved ability to evaluate risks, see Yohai-Giochais, 0006-0008. Additionally, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Assia et al. (U.S. Patent Application .

Regarding Claim 12 
Assia in view of Giles and Gleicher teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Assia further teaches:
wherein for each eligible follower from the subset of eligible followers transmitting the respective trading order comprises … that eligible follower. (Abstract, 0009, 0014, 0069, 0072-0074, 0076-0081, 0085-0100, 0106-0109, 0115, 0116, 0118-0120, Figs. 2 and 4A-4C, 204, Figs. 3 and 4A-4C, 300, 302, 303, Fig. 6, 506, 602, 603, Figs. 7 and 8)
Assia in view of Giles and Gleicher does not explicitly disclose but Stradling teaches:
… transmitting the respective trading order comprises signing the respective trading order using a respective private key of that …. (0025, 0041, 0047, 0048, 0099, 0105, 0118, 0120, 0158, 0200, 0202-0203, 0212)
It would have been obvious to one of ordinary skill in the .

Claims 1, 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Assia et al. (U.S. Patent Application Publication No. 2021/0082045 A1), hereafter Assia, in view of Giles (U.S. Patent Application Publication No. 2013/0268423 A1), and further in view of Molloy (U.S. Patent Application Publication No. 2008/0208645 A1).

Regarding Claim 1
Assia teaches:
for a first asset, designating one or more platform users as leaders and, for each leader, designating one or more platform users as direct followers of that leader; (Figs. 7 and 8, 0069, 0074, 0085, 0086, 0115, 0116, 0118, 0119)
allocating in memory a node structure for each platform user; and (0009, 0072, 0076, 0079, 0085-0087)
for each leader, providing one or more directed links from the node structure of that leader to respective one or more node structures corresponding to one or more direct followers of that leader; and (0086, 0120)
Assia, Detailed Description, teaches registering users on a computer or trading platform, which involves creating permanent records of a user, i.e., a user account ("platform account"), see, e.g., 0074, 0085-0086, 0076-0077, 0084. Assia further teaches linking the platform to a trading exchange in order to execute trades requested by a user, implying use of a user's account on the trading exchange ("exchange account") in order to execute the trades, see, e.g., 0078, 0081, 0106-0109, and consequently implying linking a user's platform account with a user's exchange account. However, Assia does not explicitly mention a user's exchange account. Nonetheless, Giles teaches:
establishing, for each platform user, one or more links between a platform account (e.g., user's profile, 0034) and one or more exchange accounts (e.g., user's trading account,  of that platform user; (0010, 0021, 0023, 0026, 0027, 0034, 0035, 0038, Figs. 4, 5)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading using a platform to execute trades of registered platform users on a trading exchange, by incorporating therein Giles's teachings pertaining to linking a user's platform account and a user's exchange account, in order to implement Assia's copy trading as described here, as Giles spells out in explicit terms certain implied implementation details of Assia's systems and methods, see Assia 0074, 0085-0086, 0076-0077, 0084, 0078, 0081, 0106-0109, Giles 0010, 0021, 0023, 0026, 0027, 0034, 0035, 0038, Figs. 4, 5. Thus, too, the instant combination is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
Assia does not explicitly disclose but Molloy teaches:
generating by a processor, for integrity checking, a directed graph, generation of the graph comprising: (0004-0005, 0046-0047)
testing integrity by the processor by either detecting or confirming absence of a cycle in the directed graph. (0004-0005, 0046-0047)
It would have been obvious to one of ordinary skill in the 

Regarding Claim 2
Assia in view of Giles and Molloy teaches the limitations 
performing by the processor the steps of: detecting an action performed by a first leader with respect to the first asset; (Abstract, Figs. 2 and 4A-4C, 204, 0009, 0088, 0095)
… identifying one or more followers of the first leader, the one or more followers comprising at least each direct follower of the first leader; (Abstract, Figs. 3 and 4A-4C, 300, Fig. 6, 506, 0009, 0091, 0095, 0107)
generating a respective action copy for each of the identified one or more followers; (0014, 0089-0100)
selecting a set of eligible followers from the identified one or more followers according to the respective action copy; (0092, 0095, 0108, Figs. 3 and 4A-4C, 302, Fig. 6, 602)
selecting a subset of eligible followers from the set of eligible followers; and (0092, 0095, 0108, Figs. 3 and 4A-4C, 302)
executing, for each eligible follower from the subset of eligible followers, the respective action copy by transmitting a respective trading order to a respective exchange using a link between the platform … and an exchange …. (Abstract, Figs. 3 and 4A-4C, 303, Fig. 6, 603, 0009, 0072-0074, 0076-0081, 0089, 0093, 0095, 0106, 0109)
Molloy further teaches:
recursively traversing the directed graph … (0004-0005, 0046-0047)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading based on an object tree, ancestor-descendent relationships or the like, by incorporating therein Molloy's teachings pertaining to generating directed graphs of linked elements comprising an object tree, ancestor-descendent relationships or the like, and testing integrity by detecting cycles therein, e.g., by recursively traversing the directed graphs, in order to avoid infinite loops, deadlocks, logical inconsistencies, etc., see Molloy, 0004-0005, 0046-0047. It is noted that Assia 0098-0099 teaches a chain of leader-follower relationships or copied trades, e.g., C copies B and B copies A, etc. so that Assia is subject to infinite loops caused by cycles in a directed graph of the users and hence Assia would be well served by the improvement provided by the instant combination. Thus, the instant combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

… account of that eligible follower … account of that eligible follower. (0010, 0021, 0023, 0026, 0027, 0034, 0035, 0038, Figs. 4, 5)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading using a platform to execute trades of registered platform users on a trading exchange, by incorporating therein Giles's teachings pertaining to linking a user's platform 

Regarding Claim 17 
Assia in view of Giles and Molloy teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Assia further teaches:
… identifying a pair of platform users having a leader-follower relationship …; … a follower in the pair; and … follower. (Abstract, Figs. 3 and 4A-4C, 300, Fig. 6, 506, 0009, 0091, 0095, 0107)
Molloy further teaches:
wherein: testing integrity comprises detecting a cycle in the directed graph; and recursively traversing the directed graph comprises: identifying a pair … having a … relationship that caused the cycle; tagging a … in the pair; and terminating the recursive traversing when a visit to the tagged … is repeated. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Assia's systems and methods for copy trading based on an object tree, ancestor-descendent relationships or the like, by incorporating therein Molloy's teachings pertaining to generating directed graphs of linked elements comprising an object tree, ancestor-descendent relationships or the like, testing integrity by detecting cycles therein, tagging the pair of nodes whose relationship caused the cycle, and terminating traversing when a visit to the tagged node is repeated, in order to avoid infinite loops, deadlocks, logical inconsistencies, etc., see Molloy, 0004-0005, 0046-0047. It is noted that Assia 0098-0099 teaches a chain of leader-follower relationships or copied trades, e.g., C copies B and B copies A, etc. so that Assia is subject to infinite loops caused by cycles in a directed graph of the users and hence Assia would be well served by the improvement provided by the instant combination. Thus, the instant combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692